Citation Nr: 1031714	
Decision Date: 08/24/10    Archive Date: 09/01/10	

DOCKET NO.  08-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a dental condition 
(claimed as loss of a tooth or teeth) for compensation and/or 
treatment purposes. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches and chronic daily headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of September 2007 and April 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, as well as a January 2008 decision by the VA 
Medical Center Dental Clinic in Boise, Idaho.

At the time of the aforementioned rating decision in September 
2007, the RO granted service connection (and a noncompensable 
evaluation) for migraine headaches and chronic daily headaches, 
effective from March 25, 2007, the date following the Veteran's 
discharge from service.  The Veteran voiced his disagreement with 
the assignment of that noncompensable evaluation, with the result 
that, in a rating decision of April 2008, the RO granted a 10 
percent evaluation for the Veteran' service-connected migraine 
headaches and chronic daily headaches, once again effective from 
March 25, 2007, the date following the Veteran's discharge from 
service.  The Veteran continued his disagreement with the 
assignment of that evaluation, and the current appeal ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the nature and etiology of the Veteran's current dental condition 
(including the loss of a tooth or teeth), and of the Veteran's 
eligibility for outpatient VA dental treatment.  In pertinent 
part, it is contended that, while in service, the Veteran was to 
have undergone the repair of a carious tooth, but due to 
"operational reasons," had to have that care postponed, with the 
result that it eventually became necessary to extract that tooth.  
Under the circumstances, the Veteran has requested that he be 
"written in" for dental care within the VA Medical System.

In that regard, a review of service dental records discloses 
that, in July 2006, while in service, the Veteran underwent the 
extraction of tooth number 18, apparently for problems related to 
decay.  While in January 2008, the Veteran was informed by the 
Chief of Dental Service at the VA Medical Center located in 
Boise, Idaho, that outpatient VA dental treatment was not 
available for loss of teeth from dental caries (tooth decay) or 
routine dental services obtained while in the military, that 
opinion was offered without first providing the Veteran the 
opportunity for a VA dental examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, while in a 
Statement of the Case issued in April 2008, consideration was 
given to the Veteran's potential entitlement to service 
connection for a dental condition for compensation purposes, that 
Statement of the Case failed to address the Veteran's potential 
entitlement to service connection for a dental condition for 
treatment purposes.  Such consideration is necessary prior to a 
final adjudication of the Veteran's claim for service connection 
for a dental condition for compensation and/or treatment 
purposes.

Turning to the issue of an initial evaluation in excess of 10 
percent for service-connected migraine headaches and chronic 
daily headaches, the Board notes that the Veteran last underwent 
a VA examination for evaluation of that disability in July 2007, 
approximately three years ago.  At the time of that examination, 
the Veteran indicated that he always had a low-grade headache in 
the frontal region of his head, which, though mild, became severe 
approximately once per week.  Also noted were problems with 
severe photosensitivity, as well as nausea. 

Significantly, during the course of VA outpatient treatment in 
June 2008, it was noted that the Veteran suffered from chronic 
headaches, for which he had tried multiple medications without 
improvement.  Moreover, the following month, the Veteran 
described the severity of his headaches as "8 out of 10," and 
radiating to the area behind his eyes.  In May 2009, the Veteran 
complained of ongoing migraine headaches which occurred on a 
daily basis, and which he could not seem to get resolved.  
Additionally noted were problems with blurred vision, and 
difficulty in completing the activities of daily living.  During 
the course of VA outpatient treatment in October 2009, the 
Veteran again complained of daily headaches, as well as blurred 
vision, nausea, and sensitivity to sound and light, but with no 
weakness.  The clinical assessment was of migraine headaches 
which had been refractory to intervention with medication thus 
far.

In correspondence of October 2009, the Veteran indicated that he 
had recently been assigned a new primary care physician, who had 
"tried a couple of different medications" in an attempt to reduce 
his migraine headaches.  According to the Veteran, even though he 
had changed his diet and fluid intake, his migraines still 
occurred at the frequency of one to two per week, and prevented 
him "from even getting out of bed."  Significantly, that feeling 
was reiterated by the Veteran's accredited representative in a 
statement of November 2009.

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination should be undertaken 
prior to a final adjudication of the Veteran's current claim for 
an initial evaluation in excess of 10 percent for service-
connected migraine headaches and chronic daily headaches.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
October 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded VA 
dental and neurologic examinations in order 
to more accurately determine the exact 
nature and etiology of his claimed dental 
disorder, and the current severity of his 
service-connected headache disability.  The 
RO/AMC is advised that the Veteran must be 
given adequate notice of the date and place 
of any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the neurologic 
examination, the examiner should 
specifically comment regarding the severity 
of the Veteran's service-connected headache 
disorder, to include the presence (or 
absence) of characteristic prostrating 
attacks, and/or very frequent completely 
prostrating and prolonged attacks, and the 
frequency of those attacks over the course 
of the past several months.  Should it be 
determined that the Veteran does, in fact, 
suffer from very frequent, completely 
prostrating and prolonged migraine attacks, 
an additional opinion is requested as to 
whether such attacks are productive of 
severe economic inadaptability.  All of the 
aforementioned information, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, a complete 
rationale for any opinion offered must be 
provided.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

3.  The RO should then readjudicate the 
veteran's claim for service connection for 
a dental condition (to include the loss of 
a tooth or teeth) for compensation and/or 
treatment purposes, as well as his claim 
for an initial evaluation in excess of 10 
percent for migraine headaches and chronic 
daily headaches.  Should the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), to include those laws and 
regulations governing entitlement to 
service connection for a dental 
condition for both compensation and 
treatment purposes.  The SSOC must 
contain notice of all relevant action taken 
on the claims for benefits since the 
issuance of the most recent SSOC in 
November 2009.  In addition, an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



